709 So. 2d 1309 (1998)
Leonard D. GARNER
v.
DECATUR UTILITIES, a board or department of the City of Decatur.
2970072.
Court of Civil Appeals of Alabama.
February 20, 1998.
William L. Hanbery, Florence, for appellant.
Albert L. Vreeland II of Lehr, Middlebrooks, Price & Proctor, P.C., Birmingham, for appellee.
*1310 CRAWLEY, Judge.
Leonard D. Garner sued Decatur Utilities, seeking workers' compensation benefits and alleging retaliatory discharge. Decatur Utilities filed a motion to dismiss the retaliatory discharge claim; the trial court granted that motion. Garner appeals from that dismissal. Because his workers' compensation claim remains pending in the trial court, we must dismiss the appeal.
An appeal ordinarily lies only from a final judgment. Ala.Code 1975, § 12-22-2; Bean v. Craig, 557 So. 2d 1249, 1253 (Ala. 1990). A judgment is generally not final unless all claims or the rights or liabilities of all parties have been decided. Ex parte Harris, 506 So. 2d 1003, 1004 (Ala.Civ.App. 1987) (emphasis added). The only exception to this rule of finality is when the trial court directs the entry of a final judgment pursuant to Rule 54(b), Ala. R. Civ. P. Bean, 557 So.2d at 1253. This appeal is from the dismissal of one of Garner's two claims. Because the other claim remains pending, this court cannot now reach the merits of this case.
APPEAL DISMISSED.
ROBERTSON, P.J., and YATES, MONROE, and THOMPSON, JJ., concur.